                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION



IN RE: NEC Networks, LLC d/b/a CaptureRx                MDL DOCKET NO.: 3018
Customer Data Security Breach Litigation



       RESPONSE TO MOTION TO TRANSFER CASE FOR COORDINATED
     PROCEEDINGS IN MULTIDISTRICT LITIGATION UNDER 28 U.S.C. § 1407

       Camden-on-Gauley Medical Center, Inc. is one of the defendants in Tignor v. Camden-on-

Gauley Medical Center, Inc. et al, Case No. 2:21-CV-18, one of the cases pending in West Virginia

over the CaptureRx data security incident. The primary defendant in these cases, NEC Networks,

LLC d/b/a Capture Rx, is headquartered in San Antonio, Texas; evidence of the data security

incident underlying these cases is located in San Antonio, Texas; and a consolidation of related

cases has already occurred in the Western District of Texas. Thus, Camden-on-Gauley concurs in

the assessment that coordination of these cases should occur in the Western District of Texas.

                                 FACTUAL BACKGROUND

       Camden-on-Gauley is a federally qualified health center located in Camden-on-Gauley,

West Virginia. (State of West Virginia, Division of Primary Care, Facility Details,

https://dhhr.wv.gov/dpc/Services/Pages/facility.aspx?Facility=Camden-on-

Gauley%20Medical%20Center,%20Inc (last accessed September 9, 2021)).

       Camden-on-Gauley is being sued in these cases because it provided notification to 3,096

individuals—3,096—regarding the CaptureRx data security incident potentially affecting more

than two million individuals. (See Case No. 2:21-cv-18 (N.D. W. Va.), D.E. 1, Not. of Rem. ¶ 19.)


                                                    1
       In her putative nationwide class action complaint, plaintiff Kimberly Tignor alleges that

“[o]n or about May 5, 2021, Defendant, NEC Networks, LLC, sent a medical data breach notice

to Plaintiff describing activity wherein third parties unlawfully accessed Plaintiff’s sensitive

medical and personal identity information without a business need,” which allegedly “resulted in

Plaintiff’s personal sensitive information being unlawfully exposed to third party or parties.” (See

Case No. 2:21-cv-18 (N.D. W. Va.), D.E. 1, Ex. A, Tignor Comp. ¶ 15.) Plaintiff Tignor further

claims that this data security incident allegedly occurred because “CaptureRx failed to reasonably

monitor its employees’ conduct and failed to reasonably monitor systems to safeguard Plaintiff’s

personal sensitive information entrusted to it for protection.” (Id., ¶ 16.)

                                           ARGUMENT

       Coordinating cases for pretrial proceedings is appropriate where doing so will “eliminate

duplicative discovery, prevent inconsistent pretrial rulings on class certification, and conserve the

resources of the parties, their counsel, and the judiciary.” In re Facebook, Inc., Consumer Priv.

User Profile Litig., 325 F. Supp. 3d 1362, 1363–64 (J.P.M.L. 2018).

       Camden-on-Gauley agrees with movants that coordination of pretrial proceedings is

appropriate here, but disagrees as to location. Camden-on-Gauley favors coordination in the

Western District of Texas because that district would best serve “the convenience of parties and

witnesses” and “promote the just and efficient conduct of such actions.” 28 U.S.C. § 1407.

       CaptureRx is a Texas corporation. CaptureRx’s headquarters are located in San Antonio,

Texas, and its officers and employees are also based in San Antonio—a “stone’s throw away” from

the River Walk. See CaptureRx Website, available at https://www.capturerx.com/our-culture/

(accessed September 9, 2021) (“When your office building is located in the heart of downtown

San Antonio, directly across from the Majestic Theatre – coming into ‘work’ isn’t such a bad thing.
                                                      2
A stone’s throw away from the River Walk and the Alamo, CaptureRx employees enjoy the

proximity of these landmarks and all the benefits that brings.”).

       Thus, the core evidence and the key witnesses in the case—evidence regarding

CaptureRx’s data security practices, policies, and procedures, as well as the central evidence

regarding the data security incident itself—are all going to reside in San Antonio, CaptureRx’s

principal place of business. See id. Moreover, each of the constituent cases to this multi-district

litigation will involve the same CaptureRx witnesses and the same evidence in CaptureRx’s

possession or control, as the complaints make clear. For example, as set forth above, Tignor herself

specifically alleges that “CaptureRx failed to reasonably monitor its employees’ conduct and failed

to reasonably monitor systems to safeguard Plaintiff’s personal sensitive information entrusted to

it for protection.” (See Case No. 2:21-cv-18 (N.D. W. Va.), D.E. 1, Ex. A, Tignor Compl. ¶ 16.)

       As such, the Western District of Texas, which convenes in San Antonio, is the most

appropriate venue for transfer. See In re Cotton Yarn Antitrust Litig., 336 F. Supp. 2d 1383, 1384

(J.P.M.L. 2004) (transferring to district of defendant’s headquarters “because . . . documents and

witnesses can likely be found in that district or in the vicinity”); In re Charter Commc'ns, Inc.,

Sec. Litig., 254 F. Supp. 2d 1379, 1380–81 (J.P.M.L. 2003) (transferring to district in part because

defendant’s headquarters was located in that district); see also, e.g., In re Falstaff Brewing Corp.

Antitrust Litig., 434 F. Supp. 1225, 1230 (J.P.M.L. 1977) (same).

       Notably, two cases against CaptureRx have already been consolidated in the Western

District of Texas—Daisy Trujillo v. NEC Networks, LLC, et al., Case No. 5:21-cv-00523, and

Vereen v. NEC Networks, LLC d/b/a CaptureRX et al, Case No. 5:21-cv-00536. No district has

more than two of the eight related cases filed in it, and movants’ proposed venue of Western

Missouri has only one case filed. These numbers provide further support for coordination in the
                                                     3
Western District of Texas. See In re Conseco Life Ins. Co. Cost of Ins. Litig., 323 F. Supp. 2d 1381,

1383 (J.P.M.L. 2004) (transferring to district where plurality of actions were pending).

       For the foregoing reasons, Camden-on-Gauley agrees that the panel should transfer the

scheduled actions, and any subsequently-filed tag-along actions, for consolidated pre-trial

proceedings, but that it should do so to the United States District for the Western District of Texas.

 September 9, 2021                                  Respectfully submitted,

                                                    /s/ David A. Carney
                                                    David A. Carney
                                                    BAKER & HOSTETLER LLP
                                                    127 Public Square, Suite 2000
                                                    Cleveland, Ohio 44114
                                                    Telephone: (216) 621-0200
                                                    Fax: (216) 696-0740
                                                    dcarney@bakerlaw.com


                                                    Attorney for Interested Party Camden-on-
                                                    Gauley Medical Center, Inc.




                                                      4
